Name: Commission Regulation (EEC) No 2681/83 of 21 September 1983 laying down detailed rules for the application of the subsidy system for oil seeds
 Type: Regulation
 Subject Matter: tariff policy;  plant product;  civil law;  economic policy
 Date Published: nan

 28 . 9 . 83 Official Journal of the European Communities No L 266/1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 2681 / 83 of 21 September 1983 laying down detailed rules for the application of the subsidy system for oil seeds THE COMMISSION OF THE EUROPEAN COMMUNITIES , certificates , on the introduction of Community forms and on the setting-up of methods of administrative collaboration between Member States ; Having regard to the Treaty establishing the European Economic Community , Whereas , where the subsidy is fixed in advance , the period of validity of the certificate must be determined with due regard to the need to adopt the conditions for buying in seeds harvested in the Community to those on the world market ;Having regard to Council Regulation No 136 / 66 / EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats (*), as last amended by Regulation (EEC) No 1413 / 82 ( 2 ), and in particular Article 27 (5 ) thereof, Whereas , having regard to practice in the seed trade , a certain tolerance should be allowed in respect of the quantity identified in comparison with that specified in the certificate ;Whereas Article 2 of Council Regulation (EEC) No 1594 / 83 of 14 June 1983 on the subsidy for oil seeds ( 3 ) provides that Member States shall control the use of such seeds at the oil mill or at the feed mill ; whereas , in order to ensure effective control , rules for such control must be adopted ; Whereas Article 5 of Regulation (EEC) No 1594 / 83 makes the issue of the certificate subject , where the subsidy is fixed in advance , to the lodging of a deposit which , except in cases of force majeure, is forfeited if the seeds are not placed under control at an oil mill or at a seed mill located in the Community during the period of validity of the certificate ; whereas , to that end , the deposit system should be defined by fixing the amount of the deposit and the conditions for its release ; Whereas the stock account of the seed users should be used as a basis for this control ; Whereas Article 4 of Regulation (EEC) No 1594 / 83 provides for the introduction of a Community subsidy certificate which is valid , where the subsidy is fixed in advance , throughout the Community ; whereas the entry into force of these rules required the adoption of common provisions on the drawing-up and use of these Whereas , in the interests of efficient administration , the certificates and extracts of certificates may not be amended after they have been issued ; whereas , however , for cases of doubt involving an errof attributable to the issuing authority and concerning the details shown on the certificate or extract , there should be a procedure for the withdrawal of incorrect certificates or extracts and the issue of corrected documents ; (&gt;) OJ No 172 , 30 . 9 . 1966 , p . 3025 / 66 . ( 2 ) OJ No L 162 , 12 . 6 . 1982 , p. 6 . ( 3 ) OJ No L 163 , 22 . 6 . 1983 , p. 44 . No L 266/2 Official Journal of the European Communities 28 . 9 . 83 Whereas , to ensure uniform application of the subsidy system , the procedures for paying out the subsidy should be defined : these seeds ; whereas criteria should be fixed to enable that trend to be determined even in the absence of the forward price ; Whereas Regulation (EEC) No 1594 / 83 extended the subsidy system for oil seeds provided for in Article 27 of Regulation No 136 / 66 /EEC to colza and rape seeds incorporated into animal feedingstuffs and repealed Regulation (EEC) No 2114 / 71 ( 2 ); whereas , therefore , the detailed rules for the application of the aid system should be reformulated in a new text and Regulation (EEC) No 1204 / 72 ( 3 ) should be repealed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats , Whereas , in pursuance of Article 9 of Regulation (EEC) No 1594 / 83 , all imports of seeds or mixtures must be subjected to a control system ; whereas denatured seeds and mixtures may no longer be processed to produce oil ; whereas , in respect of seeds recognized as seeds for sowing, the system applicable to these products prevents their being processed to produce oil ; whereas white and striated sunflower seeds and husked sunflower seeds for human consumption put up in 25 kilogram sacks are not suitable for processing to produce oil ; whereas , consequently , these groups of products should not be subjected to the control referred to in the abovementioned Article 9 ; HAS ADOPTED THIS REGULATION : Whereas the said Article 9 provides that the control of seeds of mixtures may be accompanied by the lodging of a deposit ; whereas it is necessary to define the system for that deposit , by fixing the amount thereof and the circumstances in which it shall be forfeited in whole or in part ; Article 1 This Regulation lays down rules for the application of the subsidy system for oil seeds introduced by Article 27 of Regulation No 136 / 66 / EEC . Whereas , for the proper functioning of the subsidy system , administrative provisions should be adopted to ensure that imported seeds or mixtures have been placed under control at an oil mill or at a feed mill located in the Community or rendered ineligible for the subsidy ; whereas this aim may be achieved by using in intra-Community trade the control copy issued and used in accordance with Commission Regulation (EEC) No 223 / 77 ('); Whereas a criterion should be established relating to the minimum frequency of fixing the subsidy ; whereas it appears sufficient for the subsidy to be set at least once a week ; CHAPTER I Article 2 For the purposes of this Regulation : 1 . 'Undertaking' means an oil mill or an establishment for the production of feedingstuffs , including : ( a ) any building or other place within the precincts of the establishment where production takes place ; and (b ) if the seeds cannot be stored within these precincts , any building situated outside them in which the seeds can be properly stored under control and which has been approved in advance by the authority responsible for that control . 2 . 'Processing' means : ( a ) the pressing of oil seeds in order to extract all or part of the oil therefrom; or ( b ) the incorporation of colza and rape seeds into feedingstuffs . Whereas , in pursuance of Article 7 of Regulation (EEC) No 1594 / 83 , when the corrective amount referred to in that Article is being determined , account should be taken in particular of the price trend on the world market for the seeds in question ; whereas the trend may be recorded on the basis of the difference between the current world price and the forward world price of ( 2 ) OJ No L 222 , 2 . 10 . 1971 , p. 2 . ( 3 ) OJ No L 133 , 10 . 6 . 1972 , p. 1 .(') OJ No L 38 , 9 . 2.1977 , p. 20 . 28 . 9 . 83 Official Journal of the European Communities No L 266/3 3 . 'Incorporation' means .mixing with other products in animal feeds of the colza or rape seed , which is crushed or milled before or after this operation , without extraction of oil .- Article 5 1 . The Community subsidy certificate referred to in . Article 4 of Regulation (EEC) No 1594 / 83 shall consist of: ( a ) one part , designated AP , certifying the advance fixing of the subsidy ; ( b ) one part , designated ID , certifying that the quantity of seeds harvested in the Community which is identified is subject to the control provided for in Article 2 of Regulation (EEC ) No 1594 / 83 . 2 . The certificate shall be made out in at least two copies , the first of which shall be issued to the applicant and the second kept by the issuing body . Article 3 1 . The control referred to in Article 2 ( 1 ) of Regulation (EEC) No 1594 / 83 shall be exercised from the time the seeds enter the undertaking until they are processed for oil production or incorporated into feedingstuffs or until they leave the undertaking in the unaltered state . 2 . The control must , in particular , make it possible to check that the quantity of seeds which entered the undertaking corresponds to : ( a ) the quantity of oil and oilcake obtained by processing those seeds ; ( b ) the quantity of seeds incorporated into feedingstuffs ; or (c) the quantity of seeds leaving the undertaking in the unaltered state as the case may be . 3 . For the purposes of control , separate stock records shall be kept at the undertaking for seeds harvested in the Community and for imported seeds , which must show :  quantities entering the undertaking , specifying net weight as received , moisture and impurity content , and in the case of oil mills also the oil content ,  movements of seeds between the buildings and places mentioned in Article 2 ( 1 ) ( a ) and those mentioned in Article 2 ( 1 ) ( b),  quantities of seeds processed and quantities of oil and oilcake obtained from these seeds , or quantities of seeds incorporated into feedingstuffs . Article 6 1 . Application may be made for the ID part of the certificate for a single lot or for several lots . In no case may an application be made for the ID part of the certificate in respect of a lot for which an ID part has already been issued . 'Lot' shall be understood to mean a quantity of seeds determined by the interested party , given a number by him when it enters the undertaking and analyzed pursuant to Article 32 . 2 . The application for the ID part of the certificate shall be considered only if the seeds entered the undertaking at the latest on the day on which it was submitted . However , the application shall also be considered when the seeds entered the undertaking during the non-working day or days following the day on which the said application was lodged . Article 4 1 . Seeds harvested in the Community may leave the undertaking only after authorization from the authority responsible for control and provided that a request for the ID part of the certificate provided for in Article 4 of Regulation (EEC) No 1594 / 83 has not been submitted in respect of the products in question . 2 . Imported seeds may leave the undertaking only after authorization from the authority responsible for control . They shall be subject , on leaving the undertaking , to the control provided for in Article 9 of Regulation (EEC) No 1594 / 83 . Article 7 1 . Applications for the AP and ID parts of the certificate shall be sent to or lodged with the competent authority on a printed form made out in accordance with the provisions of Article 18 , otherwise they shall not be considered ! However , they may be sent to the competent authority by telegram or by telex . In this case , they shall be rejected unless they comprise all the information which would have had to be shown on the form if the latter had been used . The telegram or telex shall be followed by an application in accordance No L 266/4 Official Journal of the European Communities 28 . 9. 83 at the transmitting telegraph office not later than 4 p.m . and reaches the competent body not later than 5.30 p.m . with the provisions of the first subparagraph . This requirement shall not affect the validity of the application by telegram or telex . An application containing conditions not provided for in Community regulations shall be rejected . 2 . Applications for certificates which arrive either on a day which is a non-working day for the competent authority , or on a day which is a working day for the latter but after the times specified above , shall be regarded as having been lodged on the following working day . 2 . An application for the AP part of the certificate shall be rejected if the security referred to in Article 5 of Regulation (EEC) No 1594 / 83 is not lodged with or guaranteed to the competent authority not later than 4 p.m . on the day on which the application is lodged , or , where the guarantee is given by telegram , if it has been recorded at the transmitting telegraph office after 4 p.m., or , if it has been recorded not later than 4 p.m ., it reaches the competent authority after 5.30 p.m . 3 . Applications for certificates which are sent by telegram in accordance with paragraph 1 (c) and arrive after 5.30 p.m . shall be rejected if the applicant does not specify , unequivocally and in a manner which precludes dispute , his intention to request , should the application arrive late , the amount of the subsidy valid on the first working day following that on which it is received . Such specification is given by using the words 'without reservation'. Applications sent by telegram recorded at the transmitting telegraph office after 4 p.m . shall be regarded as having been lodged on the following working day ; even if they arrive on another day , the rules laid down above relating to the day of application by telegram shall apply . 3 . If an application is made for the ID part of the certificate for a type of seed in respect of which a subsidy has been fixed in advance, the application shall be rejected unless it is accompanied by copy No 1 of the AP part of the certificate or of the extract therefrom , which shall be returned to the party concerned after an entry and endorsement have been made . If the application was sent to the competent authority by telegram or telex , copy No 1 of the AP part of the certificate or of the extract therefrom must reach the competent authority at the latest during the second working day following that on which the application is submitted . 4 . The time limits specified in this Regulation shall be Belgian time . 4 . When the ID part of the certificate is applied for in a Member State other than that which issued the AP part of the certificate , the authority responsible for the control of the seeds shall send the issuing authority , after endorsement , a copy of the ID part of the certificate . Article 9 Where the application for a certificate and the guarantee of the security for the AP part of the certificate are sent by telegram and the telegram , though recorded not later than 4 p.m., has not reached the competent body before 5.30 p.m . for reasons of force majeure, that body may decide that the telegram be regarded as having arrived within the prescribed time limit . If an authority recognizes a case of force majeure, the Member State under whose jurisdiction it comes shall immediately advise the Commission which shall inform the other Member States thereof. Article 8 1 . The day on which the application for the certificate is lodged' means : ( a ) if the application is lodged directly with the competent authority , the day on which the application is lodged , provided that lodging is effected by 4 p.m . at the latest ; (b ) if the application is sent by letter or by telex to the competent authority , the day on which they are received by the latter , provided that they are received by 4 p.m . at the latest ; ( c) if the application is sent by telegram to the competent authority , the day on which it is received by the latter , provided that the telegram is recorded Article 10 1 . Except in cases of force majeure the ID part of the certificate shall make it obligatory to process the identified quantity within a period of 150 days from the date of issue . 28 . 9 . 83 Official Journal of the European Communities No L 266/5 certificate by more than 7 % , that excess quantity shall qualify for the subsidy valid on the day of its identification . The obligation shall be considered to be fulfilled where the processed quantity , determined in accordance with the method defined in Annex I , is not more than 2 % less than the quantity identified . The quantity processed may also be determined from the quantities of oil and oilcake obtained . Where the quantity processed is not less than 90 % but less than 98 % of the identified quantity , the obligation shall be considered fulfilled in proportion to the quantities processed . Where the quantity processed is less than 90 % of the identified quantity and except in cases of force majeure, the obligation shall be considered not to be fulfilled . When the Member State finds a discrepancy between the quantity identified and the quantity processed and this cannot be attributed to a particular ID certificate it shall consider that the missing quantity is spread proportionally among all the ID certificates issued in the period during which the situation arose . Where , as a result of force majeure, the quantity identified is only partially processed during that period , the obligation shall be considered to be fulfilled in proportion to the quantities processed . Article 11 1 . The AP part of the certificate shall be valid as from the date referred to in Article 12 until :  with regard to colza and rape seed , the end of the fifth month following that during which the application was lodged ; however , when forward offers and prices on the world market permit it , and the conditions of sale of Community seeds cause it to be necessary , the Commission shall extend the period of validity of the AP part , at most until the end of the seventh month following that during which the application was lodged ,  with regard to sunflower seeds , the end of the fourth month following that during which the application was lodged ; however , when forward offers and prices on the world market permit it , and the conditions of sale of Community seeds make it necessary , the Commission shall extend the period of validity of the AP part , at most until the end of the fifth month following that during which the application was lodged . 2 . However , if the period of validity of the AP part of the certificate extends beyond the marketing year during which the certificate has been issued , that period of validity may at the request of the applicant , to be made when applying for the AP part of the certificate , be limited to the end of the marketing year . 2 . The AP part of the certificate makes it obligatory to place the seeds specified therein under the control referred to in Article 2 of Regulation (EEC) No 1594 / 83 , during the period of validity of the certificate , and to apply for the ID part of the certificate in respect of those seeds for that same period of validity . That quantity shall refer to a product with moisture and impurity contents corresponding to the standard quality . 3 . Where the quantity in the ID part of the certificate , determined in accordance with the method defined in / Annex I , exceeds by no more than 7 % the quantity shown in the AP part of the certificate , it shall be regarded as identified for the purpose of that document . Article 12 The certificate shall be regarded as issued :  with regard to the AP part , on the afternoon of the first working day following that on which the application is lodged ,  with regard t6 the ID part , on the day on which the application is lodged . 4 . Where the quantity in the ID part of the certificate determined in accordance with the method defined in Annex I is not more than 7 % less than the quantity shown in the AP part of the certificate , the obligation to request identification shall be considered fulfilled . Article 13 The rights and obligations deriving from the certificates shall not be transferable . However , the rights deriving from the AP part of the certificate and from the extract therefrom may be transferred by the titular holder of the 5 . Where the quantity in the ID part of the certificate exceeds the quantity specified in the AP part of the No L 266/6 Official Journal of the European Communities 28 . 9 . 83 limit of the quantity in respect of which they were issued . However , no further extract may be issued from an extract from a certificate . certificate during the validity of the latter . This transfer , which may be effected in favour of one transferee only per certificate and per extract , shall relate to quantities not yet the subject of entries on the certificate or extract . The transfer shall take effect as from the entry on the certificate or , where appropriate , the extract , by the authority issuing the certificate , of the name and address of the transferee and the date of that entry , certified by the signature of the transferor and the affixing of the stamp of the authority . That entry shall be made at the request of the titular holder . The transferee may not transfer his right nor transfer it back to the titular holder . 3 . When the No 1 copies of extracts have been used up or are out-of-date , the issuing authority shall correct the entries on the No 1 copy of the AP part of the certificate by reference to the entries made on the extracts when the seeds are identified . To that end , the titular holder shall return the copies to the authority issuing the certificate together with the No 1 copy of the AP part of the certificate from which they are taken . 4 . If the quantity identified exceeds by more than 7 % the quantity specified in the extract , the provisions of Article 10 ( 5 ) shall apply to the surplus quantity .Article 14 When amounts resulting from the conversion into "national currency of sums expressed in ECU to be entered on the certificate forms comprise three decimal places or more , only the first two decimal places shall be shown . In that case , the second decimal value shall be rounded up to the next figure when the third decimal value is five or more and retained when the third decimal value is less than five . Article 16 1 . The information shown on certificates and extracts from certificates may not be amended after they have been issued . Article 15 1 . If the subsidy is fixed in advance , one or more extracts from the AP part of the certificate may be issued by the competent authorities of the Member States at the request of the titular holder and on presentation of copy No 1 of the AP part of the certificate . At least two copies of the extracts shall be made out , the first of which , called 'copy for the titular holder' and bearing the number 1 , shall be given to the applicant and the second , called 'copy for the issuing authority' and bearing the number 2 , shall be kept by the issuing authority . The authority issuing the extract shall enter on the No 1 copy of the AP part of the certificate the quantity in respect of which the extract was issued , plus the tolerance . In that case , the word 'Extract' shall be placed beside the quantity entered on the No 1 copy of the AP part of the certificate . 2 . In case of doubt as to the accuracy of the information shown on a certificate or extract , the certificate or extract shall be returned to the body issuing the certificate by the person concerned or by the competent department of the Member State concerned . If the body issuing the certificate considers that the conditions for a correction are met it shall withdraw either the extract or the certificate and extracts previously issued and shall issue , without delay , either a corrected extract or a corrected certificate and corresponding corrected extracts . The previous entries shall be reproduced , where appropriate , on those new documents , which shall comprise the words 'certificate corrected on . . . ' or 'extract corrected on . . . ' on each copy . If the issuing body does not consider that it is necessary to correct the certificate or extract , it shall put thereon the words 'verified on . . . ' and its stamp . 3 . The titular holder shall be obliged to return the certificate and extracts to the authority issuing the certificate at the request of that authority . 2 . Extracts of certificates shall have the same effect as the certificates from which they are taken , within the 28 . 9 . 83 Official Journal of the European Communities No L 266/7 Where the competent national departments return or retain the disputed document in accordance with the provisions of this Article , these departments shall give an acknowledgement of receipt to the person concerned on request . 5 . The Member States shall be responsible for having these forms printed . Every form shall bear the name and address of the printer or a sign making it possible to identify him and , except for extension pages and applications for certificates , a serial number to identify the form . The number shall be preceded by the following letter or letters according to the document's country of issue : B for Belgium , D for Germany , DK for Denmark, E for Greece , F for France , I for Italy , IR for Ireland , L for Luxembourg, NL for the Netherlands and UK for the United Kingdom . Article 17 Where the space set aside for entries on the certificates or extracts therefrom proves insufficient , the authority making the entry may affix one or more extension pages comprising the spaces for entries on the back of copy No 1 of the certificates or extracts therefrom . The authority making the entry shall affix its stamp so that half of it is on the certificates or extracts therefrom and half of it on the extension page and , where several extension pages are used , so that half of it is on the extension page already attached and half of it on the next extension . 6 . The forms shall be completed by typewriter or , failing that , by hand in block letters . They shall be printed and completed in one of the official languages of the Community specified by the competent authorities of the Member State to which the application for a certificate is submitted . 7 . The impress of the stamps of the issuing authorities and of the authorities making entries shall be affixed by means of a stamp , preferably a steel stamp . Article 18 1 . Without prejudice to the second subparagraph of Article 7(1 ) applications for certificates , certificates and extracts therefrom shall be made out on forms corresponding to the annexed specimens shown in Annexes II , III , IV and V respectively to this Regulation ; these forms should be completed in accordance with the instructions shown therein and with the provisions of this Regulation . 8 . If necessary the competent authorities of the Member States concerned may demand a translation of the certificates and the extracts therefrom into their , or one of their , official languages . 2 . Application forms for certificates shall comprise one sheet only . 9 . If a certificate or the extracts therefrom are lost , the issuing body may , as an exceptional measure , issue to the party concerned a duplicate of those documents , made out and endorsed in the same way as the original documents and which shall clearly show the word 'duplicate' on each copy. If a duplicate of the AP part of the certificate is issued , the issuing body shall immediately inform the issuing bodies of the other Member States of the issue of such duplicate . 3 . The certificate and extract forms shall be in multi-part sets in the following order : copy No 1 , entitled 'copy for the titular holder', copy No 2 , entitled 'copy for the issuing authority', followed by any additional copies of these documents . 4 . The forms, including the extension pages , shall be printed on white paper without mechanically made pulp , sized for writing and weighing between 40 and 65 grams per square metre . Their format shall be 210 x 297 mm , the spacing between the typed lines shall be 4,24 mm (one-sixth of an inch ); the layout of the forms shall be strictly observed . Both sides of No 1 copies of AP certificates and extracts therefrom, the front of No 1 copies of ID certificates and the sides of extension pages on which the entries must be made shall also bear a chequered background making apparent any mechanical or chemical forgeries . Such background printing shall be green for the AP parts and extracts therefrom and brown for the ID parts . Article 19 In case of doubt as to the authenticity of the certificate or extract , or of the contents thereof or endorsements shown thereon , the competent national department shall return the disputed document or a photocopy of that document to the authorities concerned for checking . The same may be done for the purpose of a random check , in which case only a photocopy of the document shall be returned . Where the competent national department return the disputed document in. accordance with the previous No L 266/8 Official Journal of the European Communities 28 . 9 . 83 paragraph , that department shall , at the request of the person concerned , issue an acknowledgement of receipt . Article 22 The release of the security referred to in Article 5 of Regulation (EEC) No 1594 / 83 shall be subject to proof that the obligations referred to in Article 10 ( 2 ) have been fulfilled . That proof shall be given by producing copy No 1 . of the AP part of the certificate bearing an entry and endorsement made in accordance with Article 7 ( 3 ). Release of the security shall take place immediately following production of the proof referred to above . Article 23 1 . However , on presentation of the ID part or parts of the certificate , up to 85 % of the amount of the security may be released when the net weight of the product as it stands in respect of which the ID part or parts of the certificate have been delivered is at least the same as the quantity entered in section 3 of the AP part of the certificate . Article 20 ' 1 . To the extent necessary for the proper application of this Regulation , the competent authorities of the Member States shall communicate to one another information relating to certificates and extracts and to irregularities and infringements concerning them . 2 . The Member States shall communicate to the Commission , every quarter , a statement listing the number and nature of the irregularities and infringements of which they have had knowledge during the previous quarter . 3 . Properly issued certificates and extracts , the contents thereof and endorsements made thereon by the authorities of a Member State shall , in each of the other Member States , have the same legal effects as those which attach to the documents issued and to the contents thereof and endorsements made thereon by the authorities of these Member States . 4 . The Member States shall communicate to the Commission the list and addresses of the authorities issuing certificates and the extracts and disbursing subsidies . The Commission shall publish these data in the Official Journal of the European Communities . The Member States shall also communicate to the Commission the impresses of the official stamps and , where appropriate , the embossed stamps of the authorities called upon to act . The Commission shall immediately inform the other Member States . 2 . Subject to the provisions of Article 24 , if the obligations referred to in Article 10 ( 2 ) are not fulfilled the security shall be forfeited in respect of a quantity equal to the difference between : ( a ) 93 % of the net quantity shown on the certificate , and (b ) the quantity identified at the undertaking, determined in accordance with the method defined in Annex I. However , if the quantity identified amounts to less than 7 % of the net quantity shown in the certificate , the whole security shall be forfeited . Furthermore , if the total amount of the security which should be forfeited is less than 5 ECU in respect of a certificate , the Member State may release the full security . 3 . At the request of the titular holder of the AP part of the certificate , the Member States may release the security in parts in proportion to the quantities of products in respect of which the proof referred to in Article 22 has been given . Article 21 1 . The amount of the security referred to in Article 5 of Regulation (EEC) No 1594 / 83 shall be 6 ECU per 100 kilograms . 2 . The security shall be lodged , at the applicant's choice , in cash or in the form of a guarantee given by an establishment meeting the criteria fixed by the Member State from which the certificate is applied for . The Member States shall communicate the categories of establishment entitled to give such a guarantee and the criteria referred to in the previous subparagraph to the Commission , which shall inform the other Member States thereof. Article 24 1 If it is not possible to fulfil the obligations laid down in Article 10 ( 2 ) during the validity of the certificate for reasons of force majeure, the competent authority of the Member State issuing the certificate shall decide , at the request of the titular holder , either that these obligations shall be cancelled , the security being released , or that the validity of the certificate shall be 28 . 9 . 83 Official Journal of the European Communities No L 266/9 seed that have been denatured as indicated in Commission Regulation (EEC) No 190 / 68 ('), white and striped sunflower seeds in containers with a maximum content of 100 kilograms . Such seeds may contain up to 10 % of black sunflower seeds , husked sunflower seed in containers with a maximum content of 25 kilograms . extended for the period of time considered necessary in the circumstances . The extension may be given after the validity of the document has expired . The decision to cancel or extend shall be limited to the quantity of the product in respect of which the abovementioned obligations could not be fulfilled owing to reasons of force majeure . Any extension of the certificate shall be the subject of an endorsement thereon by the issuing authority ; the certificate shall be adopted accordingly . Securities shall be lodged for seeds brought under control .2 . If the competent authority recognizes a case of force majeure, the Member State under whose jurisdiction it comes shall immediately advise the Commission , which shall inform the other Member States thereof. 3 . The titular holder of the certificate shall furnish proof of the circumstance considered to constitute a case of force majeure . 2 . In the case of intra-Community trade in imported seeds or mixtures , proof that these seeds or mixtures , subject to the control system referred to in 1 , have been placed under the system of control at the undertaking provided for in Article 2 of Regulation (EEC) No 1594 / 83 or have been rendered ineligible for the subsidy may be given only by the production of the control copy referred to in Article 10 of Regulation (EEC) No 223 / 77 , section 31 of which contains , in addition to the description of the goods , one of the following entries :  'Imported seeds or mixtures', Article 25 1 . The subsidy shall be granted only for seeds of sound , fair and merchantable quality and , as far as sunflower seeds are concerned , for seeds with less than 1 % white and striped seed .  'IndfÃ ¸rte frÃ ¸ eller blandinger',  'EingefÃ ¼hrte Saaten oder Mischungen',  Ã Ã ¹Ã Ã ±Ã Ã ¸Ã µÃ ½Ã Ã µÃ  Ã ÃÃ ¿Ã Ã ¿Ã ¹ Ã ® Ã ¼Ã ¯Ã ³Ã ¼Ã ±Ã Ã ±',  'Graines ou mÃ ©langes importÃ ©s',  'Semi o miscele importati , 2 . The subsidy shall be paid on presentation of the ID part of the certificate and after certification by the authority responsible for control that the seed identified in the certificate has been processed within the period mentioned in Article 10 ( 1 ). 3 . The subsidy shall be paid within 120 days of the certification referred to in paragraph 2 .  'Ingevoerde zaden of mengsels'. The following sections of the control copy shall be completed : ( a ) section 103 ; ( b ) section 104 , by deleting what does not apply and by inserting one of the following : 'Intended to be placed under the control system provided for in Article 2 of Regulation (EEC) No 1594 / 83 or to be rendered ineligible for the subsidy', CHAPTER II Article 26 1 . In accordance with Article 9 of Regulation (EEC) No 1594 / 83 , a system of customs control or of administrative control offering equivalent guarantees shall be applied at the time of import to all seeds or mixtures of seeds referred to in that Article except for :  seeds and mixtures of seeds recognized as seeds for sowing under the legislation of the importing Member State , 'Bestemt til at undergives den kontrolordning der nÃ ¦vnt i artikel 2 i forordning (EÃF) nr . 1594 / 83 , eller til at bringes i en sÃ ¥dan tilstand , at de ikke kan fÃ ¥ stotte',  colza and rape seed and mixtures containing such (&gt;) OJ No L 43 , 17 . 2 . 1968 , p. 10 . No L 266/10 Official Journal of the European Communities 28 . 9 . 83 'Dazu bestimmt, der Kontrolle nach Artikel 2 der Verordnung (EWG) Nr . 1594 / 83 unterworfen oder in den Zustand versetzt zu werden , daÃ  die Beihilfe nicht mehr beansprucht werden kann', Article 28 1 . The total amount of the security shall be released if, within nine months of its deposit , proof is furnished that the products concerned have been placed under the control referred to in Article 2 of Regulation (EEC) No 1594 / 83 or have been rendered ineligible for subsidy . 'Ã Ã Ã ¿Ã ¿Ã Ã ¯Ã ¶Ã µÃ Ã ±Ã ¹ Ã ½Ã ± Ã Ã µÃ ¸Ã µÃ ¯ Ã ÃÃ  Ã Ã ¿ Ã ºÃ ±Ã ¸Ã µÃ Ã Ã Ã  Ã µÃ »Ã ­Ã ³Ã Ã ¿Ã ÃÃ ¿Ã ÃÃ Ã ¿Ã ²Ã »Ã ­ÃÃ µÃ Ã ±Ã ¹ Ã Ã Ã ¿ Ã ¬Ã Ã ¸Ã Ã ¿ 2 Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸ . 1594/83 Ã ® Ã ½Ã ± ÃÃ µÃ Ã ¹Ã ­Ã »Ã ¸Ã µÃ ¹ Ã Ã µ Ã ºÃ ±Ã Ã ¬Ã Ã Ã ±Ã Ã · ÃÃ ¿Ã Ã ½Ã ± Ã ±ÃÃ ¿Ã ºÃ »Ã µÃ ¯Ã µÃ ¹ Ã ±ÃÃ  Ã Ã ¿ Ã ´Ã ¹Ã ºÃ ±Ã ¯Ã Ã ¼Ã ± Ã µÃ ½Ã ¯Ã Ã Ã Ã Ã ·Ã ', 'DestinÃ © Ã Ã ªtre placÃ © sous le rÃ ©gime de contrÃ ´le prÃ ©vu Ã l'article 2 du rÃ ¨glement (CEE ) n ° 1594 / 83 ou Ã Ã ªtre mis en condition de ne pas pouvoir bÃ ©nÃ ©ficier de l'aide', At the request of the party concerned , to be made before the expiry of the period referred to in the foregoing subparagraph , this period shall be increased to 15 months with regard to sunflower seeds and mixtures containing such seeds , to be used in their natural state for feed .'Destinato ad essere sottoposto, al regime di controllo di cui all'articolo 2 del regolamento (CEE ) n . 1594 / 83 o ad essere messo in condizione di non poter beneficiare dell'integrazione', 'Bestemd om onder het in &gt; artikel 2 van Verordening (EEG ) nr . 1594 / 83 bedoelde controlestelsel te worden gesteld of om in een zodanige staat te worden jgebracht dat zij niet meer voor de steun in aanmerking kunnen komen'. 2 . If the time limits mentioned in paragraph 1 are not met , the security shall be forfeit . However , if the proof referred te in paragraph 1 is presented not later than nine months after the expiry of the period mentioned in that paragraph , the security shall be reimbursed less 10 % thereof for each month or part of a month by which presentation of the said proof is late . The net weight of the product inspected , its moisture and impurities content and its weight adjusted in accordance with the method defined in Annex I shall be inserted in the 'control of use and /or destination' section on the back of the control copy under 'remarks'. 3 . If, within the period referred to in paragraph 1 , the proof referred to in the same paragraph is furnished for a quantity of seeds or mixtures more than 2 % less than the quantity to which the security relates , the amount of the security retained shall be calculated on the basis of the difference between the quantity to which the security relates reduced by 2 % and the quantity in respect of which the above proof is furnished . Article 27 1 . The security referred to in Article 9 ( 2 ) of Regulation (EEC) No 1594 / 83 per 100 kilograms net weight shall be :  15 ECU in respect of colza and rape seed ,  20 ECU in respect of sunflower seed . However , the Commission may , where necessary , derogate from the amount referred to in the preceding subparagraph for a period not exceeding 30 days . 4 . The total amount of the security shall be forfeit on products which are placed under the control referred to in Article 2 of Regulation (EEC) No 1594 / 83 or rendered ineligible for subsidy within the periods referred to in paragraph 1 , and which show signs of denaturing . However , the security shall be reimbursed if proof is furnished that the products in question showed the same signs of denaturing at the time of import . 2 . The security shall be lodged , at the applicants choice , in cash or in the form of a guarantee given by an establishment meeting the criteria fixed by the Member State in which the customs formalities take place . Member States shall communicate the categories of establishment entitled to give such a guarantee and the criteria referred to in the preceding subparagraph to the Commission , which shall inform the other Member States thereof. 5 . For the purposes of this Article , the weight adjusted in accordance with the method defined in Annex I , ascertained at the time of import , shall be compared with :  the adjusted weight ascertained at the time of arrival at the undertaking , or  the adjusted weight ascertained at the time of being rendered ineligible for subsidy , or 28 . 9 . 83 Official Journal of the European Communities No L 266/11  in the case of intra-Community trade in the imported product , the adjusted weight stated on the control copy in accordance with the last subparagraph of Article 26 (2). Article 31 1 . The determination of the weight and the sampling of seeds harvested in the Community shall be carried out in particular on entry into the undertaking in which the seeds will be processed . 2 . The determination of the weight and the sampling of imported seeds shall be carried out in particular:  at the time of importation ,  on entry into the undertaking in which the seeds will be processed ,  when they are rendered ineligible for subsidy , as regards quantities intended for uses other than oil production , .  at the time of exportation . Article 29 Where , for reasons of force majeure, imported seeds and mixtures cannot be rendered ineligible for subsidy or placed under control during the period referred to in Article 28 : ( a ) to the extent that the seeds and mixtures have become unfit for oil production or incorporation into feedingstuffs , the Member State in which the security was lodged shall decide that the obligation to submit the goods to the control or to render them ineligible for subsidy shall be cancelled and that the security shall not be forfeited ; ( b ) if this is not the case , the Member State shall extend that period for as long as it considers necessary in view of the circumstance invoked . 3 . The weight of the seeds referred to in the preceding paragraphs shall be expressed in kilograms and adjusted in accordance with the method defined in Annex I. If the competent authority recognizes a case of force majeure, the Member State under whose jurisdiction it comes shall advise the Commission , which shall inform the other Member States thereof. Article 32 The drawing of samples , the reduction of samples to samples for analysis and the determination of the oil , impurity and moisture content shall be carried out by the uniform Community methods set out in Annexes I to V to Commission Regulation (EEC) No 1470 / 68 ( »). Article 30 Seeds or mixtures which are :  processed into products falling within heading No 12.02 or 23.07 of the Common Customs Tariff,  recognized by the legislation of each of the Member States as seeds for sowing,  exported to third countries ,  subject to the denaturing process referred to in Regulation (EEC) No 190 / 68 , as regards colza and rape seed and mixtures containing those products ,  intended for use in the unaltered state for human or animal food , where proof has been furnished to the satisfaction of the Member State concerned , CHAPTER III Article 33 1 . The subsidy shall be fixed whenever the market situation makes it necessary and in such a way as to ensure its being applied at least once a week . 2 . The Commission shall communicate to the Member States the amounts of subsidy to be granted per 100 kilograms of seed , as soon as they are fixed . shall be considered to have been rendered ineligible for the subsidy within the meaning of Article 9 of Regulation (EEC) No 1594 / 83 . ( ») OJ No L 239 , 28 . 9 . 1968 , p. 2 . No L 266/12 Official Journal of the European Communities 28 . 9 . 83 recognized entitlement to the subsidy for the quantities indicated in the application . If entitlement to the subsidy is not recognized for all or part of the quantities indicated in the application , the security shall be forfeited proportionately to the quantities for which the conditions giving entitlement to the subsidy were not fulfilled . ' Article 34 The amount of the subsidy shall be that valid on the day on which the application for the ID part of the certificate is lodged . However , if this day immediately precedes a period of one or more non-working days which include the first day of a month , the amount of subsidy in respect of the oil seeds for processing during the non-working day or days on or after the first of the month shall be that valid on the day the seeds are processed , provided that the party concerned has requested this when the application for the ID part of the certificate was lodged . 4 . The weight used for calculating the advance on the subsidy to be granted in accordance with the provisions of paragraph 1 shall be the net weight recorded for the seed in the state in which and at the time when it enters the undertaking where it is to be processed . Article 37 1 . Subject to the provisons of Article 38 , the corrective amount referred to in Article 7 of Regulation (EEC) No 1594 / 83 shall be determined for each month in accordance with the following provisions . Article 35 The amount of subsidy to be granted if advance fixing takes place shall be equal to the amount applicable on the day on which application for the AP part of the certificate is lodged and shall be increased or reduced :  depending on whether the target price valid during the month in which application is made for the ID part is higher or lower than that valid on the day on which application for the AP part is lodged , by the difference between these two target prices ,  by the corrective amount referred to in Article 7 of Regulation (EEC) No 1594 / 83 . However , if the period of validity of the certificate is extended pursuant to Article 24 ( 1 ), the amount of subsidy fixed in advance to be granted shall be that determined in respect of the last month of the period referred to in Article 11 . 2 . The corrective amount shall be equal to the difference between : ( a ) the price of colza , rape or sunflower seeds , determined in accordance with Articles 1 , 4 and 5 of Council Regulation No 115 / 67 /EEC (*); and (b ) the forward price for those seeds , determined by applying the criteria laid down to in Articles 1 , 4 and 5 of Regulation No 115 / 67 / EEC and valid for a shipment effected during the month in which the ­ seeds are identified at the undertaking . If, for one of the months following that in which the request for advance fixing is lodged , no offer and no price for a type of seed can be used for the purpose of determining the forward price referred to under ( b ), the price calculated for the previous month shall be used to determine the abovementioned difference . Article 36 1 . The amount of the subsidy referred to in Article 10 of Regulation (EEC) No 1594 / 83 shall be advanced to any interested party who applies for it , on application for the ID part of the certificate accompanied by a security for an amount equal to the amount of subsidy to be advanced . 3 . If no offer and no price for a type of seed can be used for the purpose of determining : ( a ) the price referred to in paragraph 2 ( a), the price to be taken into consideration shall be that determined in accordance with Articles 2 , 3 and 6 of Regulation No 115 / 67 / EEC ; (b ) for at least two consecutive months ,, the forward price referred to in paragraph 2 (b ), the price to be taken into consideration for each of those months 2 . The security shall be lodged in the form of a guarantee by an establishment meeting the criteria laid down by the Member State to which the application for the subsidy is made . 3 . The security shall be released when the competent authority of the Member State in question has 0 ) OJ No 111 , 10 . 6 . 1967 , p . 2196 / 67 . 28 . 9 . 83 Official Journal of the European Communities No L 266/13 harvested in the Community , the difference determined in accordance with Article 37 may be adjusted by an amount at most equal to the gap between the differences . This gap shall be corrected , where appropriate , by the amount of the adjustment of the world market price fixed in accordance with Article 6 of Regulation No 115 / 67 / EEC . Article 39 The Member States shall assist each other in the application of the provisions of this Regulation . shall be the one determined by applying the criteria laid down in Articles 2 and 3 of Regulation No 115 / 67 / EEC and valid for a shipment effected during those months . 4 . If, in pursuance of paragraph 3 ( b ), the forward price for the seeds is determined according to the criteria laid down in Article 3 of Regulation No 115 / 67 /EEC, in the absence of world prices for competing products in respect of one or more months following that in which the application for advance fixing is lodged , the world prices of the competing products for the previous month shall be used . Article 38 If:  the difference between the price of 100 kilograms of colza , rape or sunflower seeds , plus processing costs , and the sum total of the prices for the quantities of oil and oilcake obtained from processing the type of seed in question , and  the difference between the price of 100 kilograms of the main competing seeds , plus processing costs and the sum total of the prices for the quantities of oilcake obtained from processing them evolve in a different way , and if such a situation is likely to have a considerable effect on the disposal of seeds Article 40 Regulation (EEC) No 1204 / 72 is hereby repealed . Article 41 This Regulation shall enter into force on 1 October 1983 . Certificates issued in response to applications made before the date referred to in the previous paragraph shall remain subject to the provisions applicable before that date . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 September 1983 . For the Commission Poul DALSAGER Member of the Commission No L 266/14 Official Journal of the European Communities 28 . 9 . 83 ANNEX I Method of calculating the weight of oil seeds 100 - (i + h ) x q = X100 - ( ij + h1 ) i = impurity of seeds the weight of which is to be determined . h = moisture of seeds the weight of which is to be determined . However , if the moisture recorded in respect of seeds harvested in the Community is less than :  6 % of the weight in respect of colza and rape seed , h shall be equal to 6 ,  5 % of the weight in respect of sunflower seeds , h shall be equal to 5 . ii = impurities h1 = moisture of the standard quality . q = quantity of seeds as received , expressed in kilograms , the weight of which is to be determined . X = weight of the seeds expressed in kilograms . Comment: Only the first two decimal places shall be taken into consideration for the moisture and impurities content . ANNEX n EUROPEAN COMMUNITIES COMMUNITY SUBSIDY FOR OIL SEEDS APPLICATION FOR A CERTIFICATE Please read the notes before filling in the form A. JOINT PART 1 . Applicant (name, full address and Member State) 2 . Authority to whom application is made 3. Descnption of the product 4. telex telegram of B. APPLICATION FOR THE AP CERTIFICATE 6. Total amount of the deposit in national currency5. Weight of the product on basis of 10 % moisture and 2 % impurities kg ( 1 ) 7. 8. For official use only At on Signature of the applicant C. APPLICATION FOR THE ID CERTIFICATE 9. Net weight of the product as received 1 3 . Identification to be earned out in order to obtain kg THE SUBSIDY OF THE DAY 10. Oil mill or establishment for the production of feedingstuffs, in which the product is located THE SUBSIDY FIXED IN ADVANCE by certificate extract AP No 1 1 . Lot number Issued by 1 2 . Date on which the product entered oil mill or establishment for the production of feedingstuffs 14. 1 5 . For official use only At on Signature of the applicant ( 1 ) Space for indication of national currency. NOTES 1 . The applicant must complete part A, part B or part C as the case may be, and , where appropriate, part D of the form. 2 . Where the application for the ID certificate refers to several lots, part D must be completed instead and in place of sections 11 and 12 of part C ; the total weight of the various lots must however be shown in section 9 of part C. 3 . The form must be completed by typewriter and the signature of the applicant must be in manuscript. 4. The numbers (weight and amount) which must be shown on the back of the form shall be written so that there is one figure per subdivision of the space provided for that purpose, the unused spaces being filled in with an 'O'. 5. The dates which must be shown on the back of the form shall be written in the form of a six-figure number with two figures per subdivision of the space provided for that purpose ; the first two figures indicate the day (from 01 to 31 ) in the first subdivision , the following two figures indicate the month (from 01 to 12) in the second subdivision and the last two figures indicate the year (72 etc.) in the last subdivision . 6. The applicable wording in sections 4 and 13 shall be indicated by placing an 'X' in the small box in front of them. D . D E S C R IP T IO N O F T H E LO T S T O B E ID E N T IF IE D 16 . Lo t N os 17 .N et w ei gh t as re ce iv ed 18 .D at e of en try in to un de rta ki ng 16 . L o t N o s 17 .N et w ei gh t as re ce iv ed 18 .D at e of en try in to un de rta ki ng 1 20 .C ar rie d o ve r I \ \ I I \ I I I I I I I \ \ 1 l \ I I \ \ \ 1 \ I I I \ \ I I I \ I \ I I I I ¢ I I 19 .T o be br ou gh tf or w ar d 21 .T o ta l \ ANNEX m EUROPEAN COMMUNITIES COMMUNITY SUBSIDY FOR OIL SEEDS CERTIFICATE 1 No 000000 AP PART1 Copy for the titular holder ADVANCE FIXING OF THE SUBSIDY 1 . Authority issuing the extract 7 . Titular holder (name, full address and Member State) 2 . Description of the product 8. SUBSIDY VALID ON FIXED IN ADVANCE 3. Weight of the product on basis of moisture and impunties content of the standard quality 9. Month/year 1 0 . Amount per 1 00 kilograms kg 2 4. Total amount of the deposit in national currency (2 (2) 5. Identification must take place, at the latest (2) on (2) 6. Rights transferred to (2) 2) 2) 1 1 . Issued at as from on Signature and stamp of the issuing authoritySignature of the transferor Signature and stamp of the issuing authority 1 2 . For official use onlyIMPORTANT NOTE The amounts shown in section 10 are fixed without prejudice to the provisions of Articles 1 (2), 2 (2) and 4 of Council Regulation (EEC) No 1134/68 of 30 July 1968 ( 1 ) Space for indication of issuing Member State (see Article 18 (5)). (2) Space for indication of national currency. A. B. A. B. A. B. A. B. A. B. A. B. A. B. 1 4. A. Date B. Certificate ID or AP extract No A. B. A. B. A. B. A. B. A. B. A. B. A. B. 1 5. A. Available quantity B. Quantity entered C O m z H 5 m CO 1 7. Affix any extension page(s ) here ka kg kg kg kg kg kg kg ka kg kg kg kg ka 16 . Signature and stamp of the authority making the entry NO TE S: 1. Th e fir st av ai la bl e qu an tit y to be en te re d sh al lb e th at sh ow n in se ct io n 3 pl us th e 7 % to le ra nc e. 2. Th e qu an tit y to be en te re d if an AP ex tra ct is iss ue d sh al lb e th at sh ow n in se ct io n 3 of th at ex tra ct pl us th e 7 % to le ra nc e. EUROPEAN COMMUNITIES CERTIFICATE COMMUNITY SUBSIDY FOR OIL SEEDS 1 No 000000 AP PART2 Copy for the issuing authority ADVANCE FIXING OF THE SUBSIDY 1 . Authority issuing the extract 7. Titular holder (name, full address and Member State) 2 . Description of the product 8. SUBSIDY VALID ON FIXED IN ADVANCE 9. Month/year 1 0 . Amount per 1 00 kilograms3. Weight of the product on basis of moisture and impurities content of the standard quality kg (2) 4. Total amount of the deposit in national currency (2) 2 5. Identification must take place, at the latest (2) on 2 6. Rights transferred to (2) (2) (2) 1 1 . Issued at as from on Signature and stamp of the issuing authoritySignature of the transferor Signature and stamp of the issuing authority 12. For official use onlyIMPORTANT NOTE The amounts shown in section 10 are fixed without prejudice to the provisions of Articles 1 (2), 2 (2) and 4 of Council Regulation (EEC) No 1134/68 of 30 July 1968 ( 1 ) Space for indication of issuing Member State (see Article 18 (5)). (2) Space for indication of national currency. A. B. A. B. A. B. A. B. A. B. A. B. A. B. 1 4. A. Date B. Certificate ID or AP extract No A. B. A. B. A. B. A. B. A. B. A. B. A. B. 1 5. A. Available quantity B. Quantitv entered 1 7. Affix any extension page(s ) here 13 . ENTRIES kg kg kg kg kg ka kg kg kg kg ka kg ka kg 16 . Signature and stamp of the authority making the entry NO TE S: 1. Th e fir st av ail ab le qu an tit y to be en te re d sh all be th at sh ow n in se ct io n 3 pl us th e 7 % to le ra nc e. 2. Th e qu an tity to be en te re d if an AP ex tra ct is iss ue d sh all be th at sh ow n in se cti on 3 of th at ex tra ct plu s th e 7 % to le ra nc e. ANNEX IV EUROPEAN COMMUNITIES EXTRACT COMMUNITY SUBSIDY FOR OIL SEEDS 1 No 000000 AP PART1 Copy for the titular holder ADVANCE FIXING OF THE SUBSIDY 1 a. Authority issuing the extract 7 . Titular holder (name, full address and Member State) 1 b. Authority issuing the certificate 7b. Extract of AP certificate No issued by 2. Description of the product 8 . SUBSIDY VALID ON FIXED IN ADVANCE 9. Month/year 1 0. Amount per 1 00 kilograms3. Weight of the product on basis of moisture and impurities content of the standard quality kg (2) 4. Total amount of the deposit in national currency (2) (2) 5. Identification must take place, at the latest 2 on 2 6. Rights transferred to (2) (2) 2 1 1 . Issued at as from on Signature and stamp of the issuing authoritySignature of the transferor Signature and stamp of the issuing authority 12 . For official use onlyIMPORTANT NOTE The amounts shown in section 10 are fixed without prejudice to the provisions of Articles 1 (2), 2 (2) and 4 of Council Regulation (EEC) No 1134/68 of 30 July 1968 ( 1 ) Space for indication of issuing Member State (see Article 18 (5)). (2) Space for indication of national currency. 1 7 . Affix any extension page(s) here 13. ENTRIES 1 4. A. Date B. ID certificate No 1 5. A. Available quantity B. Quantity entered 1 6. Signature and stamp of the authority . making the entry kgA. B. A. B. kg kaA. B. A. B. kg kgA. B. A. B. kg N O T E : T h e fir st a va ila b le qu an tit y to be e n te re d sh a ll b e th a t sh o w n in se ct io n 3 pl us th e 7 % to le ra n c e . kaA. B. A. B. kg kgA. B. A. B. kg kgA. B. A. B. kg kgA. B. A. B. kg EUROPEAN COMMUNITIES EXTRACT COMMUNITY SUBSIDY FOR OIL SEEDS 1 No 000000 AP PART2 Copy for the issuing authority ADVANCE FIXING OF THE SUBSIDY 1a. Authority issuing the extract 7. Titular holder (name, full address and Member State) 1 b. Authority issuing the certificate 7b. Extract of AP certificate No issued by 2. Descnption of the product 8. SUBSIDY VALID ON FIXED IN ADVANCE 9. Month/year 10. Amount per 100 kilograms3. Weight of the product on basis of moisture and impurities content of the standard quality kg (2) 4 . Total amount of the deposit in national currency (2) (2) 5. Identification must take place, at the latest (2) on (2) 6. Rights transferred to (2) (2) (2 1 1 . Issued at as from on Signature and stamp of the issuing authoritySignature of the transferor Signature and stamp of the issuing authority 1 2 . For official use onlyIMPORTANT NOTE The amounts shown in section 10 are fixed without prejudice to the provisions of Articles 1 (2), 2 (2) and 4 of Council Regulation (EEC) No 1134/68 of 30 July 1968 ( 1 ) Space for indication of issuing Member State (see Article 18 (5)). (2) Space for indication of national currency. 1 7 . Affix any extension page(s) here 13. ENTRIES 14. A. Date B. ID certificate No 1 5. A. Available quantity B. Quantity entered 1 6. Signature and stamp of the authority making the entry kgA. B. A. B. kg kgA. B. A. B. kg kaA. B. A. B. ka N O T E : T h e fir st a va ila b le qu an tit y to b e e n te re d * sh a ll b e th a t sh o w n in se ct io n 3 pl us th e 7 % to le ra n c e . kaA. B. A. B. kg kgA. B. A. B. kg kgA. B. A. B. ka kgA. B. A. B. kg ANNEX V EUROPEAN COMMUNITIES CERTIFICATE COMMUNITY SUBSIDY FOR OIL SEEDS 1 No 000000 ID PART1 Copy for the titular holder IDENTIFICATION OF THE SEED 1 . Issuing authority 8. Titular holder (name, full address and Member State) 2. Descnption of the product 9. IDENTIFICATION CARRIED OUT on 3. Net weight of the product as received 1 0. Weight identified on basis of moisture and impurities content of the standard quality kg kg 4. Moisture 5. Impunties (2) (2) 1 1 . Amount in national currency of the subsidy per 100 kilograms (2) 6. Oil mill or establishment for the production of feedingstuffs, in which the product is located 12. If the subsidy is fixed in advance : Identified weight entered on CERTIFICATE EXTRACT AP No issued by 7. For official use only 1 3 . Issued at on Signature and stamp of the issuing authonty ( 1 ) Space for indication of issuing Member State (see Article 18 (5)). (2) Space for indication of national currency. NOTES 1 . Sections 4, 5 and 10 are completed once the relevant data are available. 2 . When identification refers to several lots covered by one application , the data to be entered in sections 4 and 5 must relate , respectively, to the weighted moisture and weighted impurities of the total quantity identified. EUROPEAN COMMUNITIES CERTIFICATE COMMUNITY SUBSIDY FOR OIL SEEDS 1 No 000000 ID PART2 Copy for the issuing authority IDENTIFICATION OF THE SEED 1 . Issuing authority 8. Titular holder (name, full address and Member State) 2 . Description of the product 9. IDENTIFICATION CARRIED OUT on 3. Net weight of the product as received 1 0. Weight identified on basis of moisture and impunties content of the standard quality kg kg 4. Moisture 5. Impurities (2) (2) 11 . Amount in national currency of the subsidy per 100 kilograms (2) 6. Oil mill or establishment for the production of feedingstuffs, in which the product is located 12. If the subsidy is fixed in advance : Identified weight entered on CERTIFICATE EXTRACT AP No issued by 7. For official use only 1 3 . Issued at on Signature and stamp of the issuing authority ( 1 ) Space for indication of issuing Member State (see Article 18 (5)). (2) Space for indication of national currency. NOTES 1 . Sections 4, 5 and 10 are completed once the relevant data are available. 2 . When identification refers to several lots covered by one application , the data to be entered in sections 4 and 5 must relate , respectively, to the weighted moisture and weighted impurities of the total quantity identified.